t c no united_states tax_court capital one financial_corporation and subsidiaries commissioner of internal revenue respondent petitioners v docket nos filed date ps’ subsidiaries capital one bank cob and capital one f s b fsb issuers of visa and mastercard credit cards earn income from late fees charged to cardholders who do not timely pay at least their minimum monthly payment due from to cob and fsb included the late fees in income when the fees were charged to cardholders ie when they accrued under the all_events_test on date congress enacted the taxpayer_relief_act_of_1997 publaw_105_34 sec 111_stat_911 which codified sec_1272 i r c this provision allows taxpayers who maintain a pool of debt instruments such as credit card loans to treat certain receivables related to that pool of debt instruments as creating or increasing original_issue_discount oid in r provided that a taxpayer could receive automatic consent to change its method_of_accounting in accordance with sec_1272 i r c by filing form_3115 application_for change in accounting_method with the taxpayer’s return cob submitted form_3115 with ps’ return ps treated certain credit card receivables as creating or increasing oid on their and returns but they continued to recognize cob’s and fsb’s late-fee income at the time the fee was charged to the cardholder through this proceeding ps seek to retroactively treat cob’s and fsb’s and late-fee income under sec_1272 i r c thereby reducing their taxable_income substantially held cob and fsb were required to obtain consent to change their treatment of credit card receivables to comply with sec_1272 i r c held further neither cob nor fsb received consent to change its treatment of late-fee income on ps’ or return held further ps may not retroactively change their treatment of cob’s and fsb’s and late- fee income because the requested change is a change in the treatment of a material_item and is therefore an impermissible change in method_of_accounting under sec_446 i r c and sec_1_446-1 income_tax regs held further ps’ motion for partial summary_judgment on the late fees issue will be denied and r’s motion for partial summary_judgment will be granted jean ann pawlow elizabeth a erickson holly k hemphill kevin spencer and robin l greenhouse for petitioners gary d kallevang james hill and alan r peregoy for respondent opinion haines judge this case is before the court on the parties’ cross-motions for partial summary_judgment filed pursuant to rule the issue for decision is whether sec_446 prohibits capital one bank cob and capital one f s b fsb from changing their treatment of late-fee income from the current-inclusion method when it accrued under the all_events_test to a method which allows late-fee income to create or increase original_issue_discount oid background the parties have stipulated the facts applicable to the issue considered in this opinion capital one financial corp is a publicly held financial and bank_holding_company based in mclean virginia its principal subsidiaries cob and fsb are among the world’s largest issuers of visa and mastercard credit cards during the years at issue cob and fsb earned various types of income from their credit card business including finance 1unless otherwise indicated section references are to the internal_revenue_code code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2petitioners’ motion applies only to cob because fsb unlike cob did not file a form_3115 application_for change in accounting_method with petitioners’ consolidated return respondent’s motion applies to cob and fsb charges when cardholders carried a balance on their cards annual fees overlimit fees when cardholders exceeded their credit limit cash advance fees when cardholders accessed cash with their cards and interchange pertinent to these motions for partial summary_judgment cob and fsb also earned_income from late fees charged when the cardholder was delinquent in making at least the minimum payment due for the years through cob and fsb recognized late-fee income at the time the fee was charged to the cardholder for financial_accounting purposes as well as tax purposes late-fee income was recognized in the following amounts cob fsb year late-fee income year late-fee income dollar_figure big_number big_number big_number big_number total big_number -0- dollar_figure big_number big_number big_number total big_number 3in addition to the motions for partial summary_judgment addressed in this opinion petitioners filed a motion for partial summary_judgment as to the proper tax treatment of interchange interchange is a fee usually a percentage of the amount charged that is paid on every credit card transaction to the bank which has issued the card petitioners contend that interchange increases oid under sec_1272 because the cardholder bears the economic burden of paying interchange respondent disagrees and contends that the merchant’s bank not the cardholder is contractually responsible for paying interchange to the bank which issued the card on date cob submitted form_3115 application_for change in accounting_method to respondent by attaching it to petitioners’ consolidated federal_income_tax return for cob stated on the form capital one bank cob a domestic_corporation requests permission under section dollar_figure of revproc_98_60 to change its method_of_accounting for interest and original_issue_discount that are subject_to the provisions of section of the tax relief act of petitioners did not treat late-fee income as oid under the taxpayer_relief_act_of_1997 tra publaw_105_34 sec 111_stat_911 sec_1272 in or they continued to use the current-inclusion method for late-fee income petitioners did not attempt to amend their or return to treat late-fee income as increasing oid petitioners began to treat cob’s and fsb’s late-fee income as increasing oid on their return respondent has not conceded that petitioners had consent under sec_446 to make that change in response to respondent’s notice_of_deficiency with respect to and petitioners timely filed a petition with this court petitioners subsequently filed their amended petition claiming they are required to treat late-fee income as increasing oid on their pool of credit card loans thus reducing their taxable_income for and by dollar_figure and dollar_figure respectively on date the parties filed cross-motions for summary adjudication on the late fees issue on date the parties filed objections to each other’s motions a hearing was held on the motions in washington d c on date discussion i change in the law on date congress enacted tra sec which added sec_1272 to the code sec_1272 has the effect as explained below of requiring taxpayers to treat credit card receivables as creating or increasing oid on the pool of credit card loans to which the receivables relate petitioners seek to change their treatment of cob’s and fsb’s and late-fee income from the current-inclusion method to a method based on sec_1272 the parties have stipulated that if the court finds that a change in the treatment of late-fee income is permissible then such income may be treated as creating or increasing oid under sec_1272 an understanding of that section and 4treating late-fee income as oid decreases petitioners’ taxable_income because under the current-inclusion method petitioners recognized late-fee income when a cardholder’s liability for the fee accrued whereas treating late-fee income as oid allows recognition to be deferred ie included in increments over time on the basis of reasonable assumptions regarding how long it will take a cardholder to pay off the debt its application to credit card receivables is helpful to an understanding of the issues in this case the holder of a debt_instrument with oid generally accrues and includes in gross_income as interest the oid over the life of the obligation even though the interest may not be received until the maturity of the instrument sec_1272 the amount of oid with respect to a debt_instrument is the excess of the stated_redemption_price_at_maturity srpm over the issue_price of the debt_instrument sec_1273 the srpm includes all amounts payable at maturity sec_1273 in order to compute the amount of oid and the portion of oid allocable to a period the srpm and the time of maturity must be known this presents a problem for debts such as credit card loans and real_estate mortgages that may be satisfied over a very short or a very long period thus making the time of maturity an unknown at the inception of the debt for this reason special rules were created for determining the amount of oid allocated to a period for certain instruments that may be subject_to prepayment in the case of any regular_interest in a real_estate_mortgage_investment_conduit remic qualified mortgages held by a remic or any other debt_instrument if payments under the instrument may be accelerated by reason of prepayments of other obligations securing the instrument the daily portions of the oid on such debt instruments are determined by taking into account an assumption regarding the prepayment of principal for such instruments sec_1272 and ii sec_1272 applies this special oid rule to any pool of debt instruments the payments on which may be accelerated by reason of prepayments it is clear that sec_1272 was intended to apply to credit card loans and the related receivables see h conf rept pincite 1997_4_cb_1457 what was unclear at the time of enactment and is still not fully resolved is which credit card receivables increase oid under sec_1272 and which do not revproc_98_60 app sec_12 1998_2_cb_759 provides procedures by which taxpayers may receive automatic consent to change their method_of_accounting for pools of credit card receivables in accordance with sec_1272 under the revenue_procedure automatic consent is achieved by filing form_3115 with a taxpayer’s return id sec app sec_12 c b pincite when sec_1272 was added to the code credit card companies could be certain that grace period interest 5although the commissioner has clarified the scope of sec_1272 by revenue procedures and other published guidance issues still remain such as whether interchange income is properly treated as oid fell under the new rule see revproc_98_60 app sec_12 staff of joint comm on taxation description and analysis of certain revenue-raising provisions contained in the president’s fiscal_year budget proposal jcs-10-97 j comm print grace period interest is the interest that accrues from the date of a credit card charge if the balance of a cardholder’s account is not paid_by the end of the grace period usually days after the close of a monthly billing cycle if the cardholder pays the balance within those days no interest is charged the operation of sec_1272 with respect to grace period interest is best explained by the following example assume the cardholders of a credit card company a calendar_year taxpayer incur dollar_figure million of charges in december of year grace period interest will be charged to the cardholders who do not pay their balances in full by january of year the end of their grace period before enactment of sec_1272 the taxpayer was not required to include any 6grace period interest is the equivalent of a finance charge and is distinct from a late fee assume a cardholder with a zero balance at the beginning of a billing cycle charges dollar_figure during that cycle and the credit card company calculates a minimum payment due of dollar_figure if the cardholder timely pays dollar_figure he will be liable for grace period interest because the entire balance was not paid in full if the cardholder timely pays dollar_figure no grace period interest will be charged if the cardholder does not make a timely payment of at least the minimum due he will be liable for grace period interest and a late fee interest_income in year with respect to the december charges because it was possible that all the cardholders would pay off their balances by january year of course not all cardholders paid their balances within the grace period thus the taxpayer was permitted to defer grace period interest allocable to december year until year under sec_1272 the taxpayer is required to make a reasonable assumption as to what portion of the december balances will not be paid off within the grace period and is required to accrue interest_income through the end of year with respect to that portion the taxpayer then adjusts the accrual in the following year to reflect the extent to which the prepayment assumption reflected the actual payments received before expiration of the grace period the application of sec_1272 to grace period interest causes a taxpayer to recognize income in a taxable_year which it previously had deferred to the following year thus increasing the tax due the application of sec_1272 to other credit card receivables such as late-fee income generally has the effect of deferring income to later years which otherwise would be recognized in the year the fee was charged to the cardholder see supra note which 7petitioners treated cob’s and fsb’s and grace period interest under sec_1272 receivables are eligible for this treatment has been the subject of contention respondent has conceded that cash advance fees generally increase oid under sec_1272 see revproc_2005_47 2005_2_cb_269 when a cardholder repays the loan the amount of cash advanced the cardholder will also pay the cash advance fee thus the srpm is the amount of the loan plus the fee as the srpm is greater than the issue_price the amount of the loan there is oid on the transaction before petitioners treated cob’s and fsb’s cash advance fee income as increasing oid for and petitioners continued to treat cash advance fee income as increasing oid under sec_1272 respondent concedes this treatment is proper respondent has taken the position that overlimit fees paid_by a cardholder to a credit card company increase oid tech adv mem date before petitioners treated overlimit fees under the current-inclusion method petitioners treated cob’s and fsb’s and overlimit fee 8to treat cash advance fees as increasing oid the taxpayer must be able to demonstrate that the amount of the fee is separately_stated on the cardholder’s account and that the fee is not charged for property or specific services performed by the taxpayer for the benefit of the cardholder revproc_2005_47 sec_5 2005_2_cb_269 income as increasing oid under sec_1272 respondent concedes this treatment is proper in contrast to overlimit fees and cash advance fees the parties agree that annual fees may not be treated as increasing oid under sec_1272 annual fees are charged to the cardholder for all of the benefits and services available under the credit card agreement and not for any specific service revrul_2004_52 2004_1_cb_973 therefore annual fees are compensation_for services and not for the use or forbearance of money thus they are not interest and do not increase oid whether interchange increases oid under sec_1272 is the subject of petitioners’ separate motion for partial summary_judgment which is still before the court petitioners treated cob’s and fsb’s and interchange income as increasing oid under sec_1272 respondent has taken the position that interchange income does not increase oid see tech adv mem date respondent has conceded that as a general proposition credit card late-fee income may be treated as increasing oid on the pool 9although respondent has conceded petitioners’ treatment of cash advance fees and overlimit fees is proper respondent has not conceded that petitioners correctly calculated the amount includable of credit card loans to which the income relatesdollar_figure revproc_2004_33 2004_1_cb_989 from through petitioners treated cob’s and fsb’s late-fee income under the current- inclusion method the issue in these motions is whether sec_446 prohibits a retroactive change in the treatment of the and late-fee income from the current-inclusion method to a method based on sec_1272 ii sec_446 sec_446 at issue in this case provides sec_446 requirement respecting change_of_accounting_method --except as otherwise expressly provided in this chapter a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary the purpose of the sec_446 consent requirement is to assure consistency in the method_of_accounting used for tax purposes and thus prevent distortions of income which usually accompany a change_of_accounting_method and which could have an adverse effect upon the revenue see 292_f2d_225 3d cir revg t c 10to treat late fees as increasing oid the taxpayer must be able to demonstrate that the amount of the late fee is separately_stated on the cardholder’s account and that the late fee is not charged for property or specific services performed by the taxpayer for the benefit of the cardholder revproc_2004_33 sec_5 2004_1_cb_989 memo 38_tc_357 36_tc_620 affd 316_f2d_249 5th cir 25_tc_1086 affd per curiam 240_f2d_958 2d cir in part the consent requirement is also intended to lessen the commissioner’s burden of administering the code see 296_f2d_333 9th cir casey v commissioner supra pincite this court identified the following as the policy reasons served by sec_446 ‘ to protect against the loss of revenues to prevent administrative burdens and inconvenience in administering the tax laws and to promote consistent accounting practice thereby securing uniformity in collection of the revenue ’ 115_tc_554 quoting 64_tc_314 by requiring the taxpayer to obtain the commissioner’s consent before changing its method_of_accounting sec_446 gives the commissioner authority to approve or disapprove such changes prospectively this court has stated that the commissioner also has discretion to accept or reject a request for a retroactive change in a taxpayer’s choice between two permissible methods of computing taxable_income see barber v commissioner supra pincite if the commissioner acting within his discretion does not consent to the taxpayer’s request to make a change in the taxpayer’s method of computing taxable_income the taxpayer is required to continue computing taxable_income under the taxpayer’s old method_of_accounting see eg 291_f2d_913 8th cir 118_f2d_541 6th cir 34_tc_1070 and the cases cited thereat advertisers exch inc v commissioner supra pincite- if the taxpayer changes the method_of_accounting used in computing taxable_income without first obtaining consent the commissioner can assert sec_446 and require the taxpayer to abandon the new method_of_accounting and to report taxable_income using the old method_of_accounting see eg commissioner v o liquidating corp supra drazen v commissioner supra pincite advertisers exch inc v commissioner supra pincite in deciding whether to consent to a change_of_accounting_method the commissioner is invested with wide discretion see eg commissioner v o liquidating corp supra pincite 96_tc_204 drazen v commissioner supra pincite in a case in which the taxpayer has requested the commissioner’s consent to change methods_of_accounting the commissioner’s action in refusing to give consent is reviewed under an abuse_of_discretion standard see schram v united_states supra pincite capitol fed sav loan association sub v commissioner supra pincite s pac transp co v commissioner 75_tc_497 in a case in which the taxpayer does not first obtain the commissioner’s consent such as where the taxpayer attempts in a court_proceeding to retroactively alter the manner in which the taxpayer accounted for an item on its tax_return the question is whether the change constitutes a change_of_accounting_method that is subject_to sec_446 see s pac transp co v commissioner supra pincite wright contracting co v commissioner supra pincite cf 423_f2d_157 3d cir 352_f2d_807 fpl group inc subs v commissioner supra pincite if the change constitutes a change_of_accounting_method that is subject_to sec_446 then the taxpayer is foreclosed from making the change by sec_446 and the regulations promulgated thereunder without regard to whether the new method would be proper see s pac transp co v commissioner supra pincite wright contracting co v commissioner supra pincite iii whether consent is required under sec_1272 as a preliminary matter the court must address whether taxpayers are required to obtain consent in order to change their method_of_accounting to comply with sec_1272 petitioners argue that congress provided that a taxpayer did not need consent to change its method_of_accounting to comply with sec_1272 tra sec b provides change in method_of_accounting --in the case of any taxpayer required by this section to change its method_of_accounting for its first taxable_year beginning after the date of the enactment of this act-- a such change shall be treated as initiated by the taxpayer b such change shall be treated as made with the consent of the secretary_of_the_treasury the court must read this provision which was not codified with sec_446 and the regulations promulgated thereunder which require a taxpayer to secure consent before adopting a new method_of_accounting by filing form_3115 and setting forth the classes of items that will be treated differentlydollar_figure sec_1 e i income_tax regs sec_446 begins with the qualification except as otherwise expressly provided in this chapter nothing in sec_1272 expressly provides that a taxpayer is not required to receive consent to change its method of 11petitioners have not challenged the validity of the sec_446 regulations accounting tra sec b was not codified and therefore does not qualify as an exception to sec_446 nevertheless if that provision had been codified taxpayers would still be required to follow the applicable procedures in order to effect a change in accounting_method language similar to that of tra sec b has been used in other provisions of the code the manner in which taxpayers change their method_of_accounting under those provisions informs the court’s interpretation of tra sec_448 bars c corporations and partnerships if one or more partners is a c_corporation from using the cash_method_of_accounting exceptions apply to this prohibition see sec_448 for example entities with annual gross_receipts of dollar_figure million or less may use the cash_method sec_448 c if sec_448 forces a taxpayer off the cash_method such as a c_corporation that no longer meets the gross_receipts_test the mandatory adoption of another method presumably the accrual_method is a change in method_of_accounting generally requiring consent sec_448 provides coordination with sec_481 -- in the case of any taxpayer required by this section to change its method_of_accounting for any taxable year-- a such change shall be treated as initiated by the taxpayer b such change shall be treated as made with the consent of the secretary nevertheless a taxpayer forced to change its method_of_accounting under sec_448 must still file a form_3115 with its return for the year_of_change sec_1_448-1 income_tax regs if the form_3115 is not filed timely a taxpayer forced off the cash_method must comply with the requirements of sec_1_446-1 income_tax regs in order to secure the consent of the commissioner sec_1_448-1 income_tax regs pursuant to sec_1_446-1 income_tax regs a taxpayer requesting to change its method_of_accounting is required to file a form_3115 during the year in which it intends to make the change in effect the filing of a form_3115 is a request for a ruling from the commissioner sunoco inc subs v commissioner tcmemo_2004_29 see capitol fed sav loan association sub v commissioner t c pincite sec_601_204 statement of procedural rules the issuance of such a ruling is a matter within the commissioner’s discretion capitol fed sav loan association sub v commissioner supra pincite timely notification of an accounting_method change prevents the loss of tax revenue because the commissioner may then ensure that appropriate adjustments are made to the taxpayer’s taxable_income in accordance with sec_481 without notification the commissioner would be unaware that such adjustments are necessary furthermore timely notification prevents administrative burdens and inconvenience in administering the tax laws and promotes consistent accounting practice thereby securing uniformity in collection of the revenue see fpl group inc subs v commissioner t c pincite sec_448 and the regulations promulgated thereunder illustrate that when the law provides that a change is treated as made with consent the taxpayer must still comply with the applicable procedures in order to effect the change if the taxpayer does not file a timely form_3115 automatic consent will not be granted sec_1_448-1 income_tax regs it follows that if the taxpayer files an incomplete or otherwise deficient form_3115 automatic consent will not be granted this would be especially true when the change in accounting_method is more complex than the change envisioned by sec_448 a change from the overall cash_method to the overall accrual_method in the light of the purposes for requiring notification to the commissioner of a taxpayer’s change in method_of_accounting the court holds that petitioners were required to follow all applicable procedures put in place by respondent in order to receive consent to change their method_of_accounting to comply with sec_1272 see revproc_98_60 1998_2_cb_759 failure to follow those procedures would negate automatic consent to the proposed change iv the meaning of item the parties dispute the meaning of item as it is used in sec_1_446-1 income_tax regs sec_1 e ii a income_tax regs provides a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction the dispute arises because cob requested permission to change its method_of_accounting for interest and oid that are subject_to the provisions of section of the taxpayer_relief_act_of_1997 petitioners contend that the relevant item is interest including oid and by using that description cob obtained consent to change its treatment of late-fee income a component of interest including oid respondent contends that the relevant item is late-fee income respondent further argues that the description used by cob is ambiguous at best and that because cob did not apply the oid rules to late-fee income on its return for or cob did not obtain consent to change the treatment of late-fee income see infra v the meaning of item is also important to our discussion infra vi regarding whether a change in the treatment of late-fee income is a change in the treatment of a material_item see sec_1_446-1 income_tax regs whether an item is material is a question of timing but before determining materiality we must know which item to address interest or late- fee income petitioners contend that the references to item throughout sec_1_446-1 income_tax regs mean an item_of_income or deduction items of income are listed in sec_61 under petitioners’ theory because item means item_of_income under 531_us_206 the court must look to sec_61 to determine what an item is petitioners give the supreme court’s holding in gitlitz far too much weight gitlitz involved the effect of discharge_of_indebtedness income on the basis of s_corporation stock not the ability of an entity to change its method_of_accounting the court addressed the commissioner’s argument that the discharge_of_indebtedness of an insolvent s_corporation was not an item_of_income id pincite to resolve the issue the court looked to sec_61 which provides that discharge_of_indebtedness is generally included in gross_income id pincite the court did not address how narrow an item_of_income may be or whether a specific type of discharge_of_indebtedness is also an item under sec_1_446-1 income_tax regs the regulations promulgated under sec_446 make frequent reference to the broad term item and the narrower term material_item material items are necessarily a subset of the broader group items courts have identified a variety of material items all of which are narrower than the broad items of income listed in sec_61 for example courts have found the following to be material items commissions from a particular insurance_company leonhart v commissioner tcmemo_1968_98 affd 414_f2d_749 4th cir the treatment of automated teller machine replacement modules 891_f2d_1579 fed cir gain from sales of automotive inventory 126_tc_322 affd 578_f3d_357 6th cir the treatment of natural_gas as working gas inventory or cushion gas capital_asset 101_tc_1 the treatment of costs as a repair expense or as depreciable 115_tc_554 a change in depreciation method resulting from a change from sec_1250 property to sec_1245 property 77_tc_349 and overburden removal costs under sec_616 sunoco inc subs v commissioner tcmemo_2004_29 see also sec_1_446-1 example income_tax regs real_estate_taxes are a material_item sec_1_446-1 example income_tax regs allocation of overhead to value of inventory is a material_item the preceding examples fall within the narrow group material items and therefore must also be items an item under sec_1_446-1 income_tax regs may be narrower than the broad items of income listed in sec_61 whether particular income is an item under sec_1_446-1 income_tax regs depends on all the facts and circumstances surrounding that income cob and fsb earned most of their income from interest and items deemed to be interest for federal tax purposes a taxpayer is required to obtain the commissioner’s consent before making changes to the treatment of a material_item used in its overall plan of accounting sec_1_446-1 income_tax regs under petitioners’ theory because late-fee income and presumably other credit card receivables are not items themselves but are merely components of the item of interest they would also not be material items consequently petitioners could make changes to these components of interest without first receiving respondent’s consent defining item in this way would severely undermine the reasons for sec_446 in and cob and fsb earned late-fee income of dollar_figure and dollar_figure they earned more in late-fee income than any other type of fee in cob’s and fsb’s late-fee income accounted for approximately percent of the gross_receipts and percent of the total income reported on petitioners’ consolidated_return late fees are earned for reasons independent of the reasons other types of income are earned such as finance_charges overlimit fees interchange and cash advance fees late fees are a separate and distinct item_of_income in this context the court holds that the relevant item for purposes of sec_1_446-1 income_tax regs is late-fee income v whether cob received consent to change its treatment of late-fee income having found that the relevant item is late-fee income we must determine whether cob received consent to change its treatment of late-fee income by requesting permission to change its treatment of interest and oid that are subject_to the provisions of section of the taxpayer_relief_act_of_1997 petitioners argue the description is sufficient to obtain consent to change cob’s treatment of late-fee income petitioners further argue that since cob received consent they may now fix their error in failing to implement the change respondent argues cob’s description of the item to be changed was ambiguous at best and that because cob did not apply the oid rules to late- fee income on its or return it did not obtain consent to change its treatment of late-fee income in response to the enactment of sec_1272 the commissioner set forth the procedures by which consent would be given to a taxpayer to change its method_of_accounting revproc_98_60 1998_2_cb_759 specifically a taxpayer was required to file form_3115 with its return id cob filed a form_3115 which stated capital one bank cob a domestic_corporation requests permission under section dollar_figure of revproc_98_60 to change its method_of_accounting for interest and original_issue_discount that are subject_to the provisions of section of the tax relief act of question on form_3115 states if the applicant is not changing its overall_method_of_accounting attach a description of each of the following a the item being changed b the applicant’s present method for the item being changed in response cob stated question 9a the taxpayer proposes to change its method_of_accounting for interest and original_issue_discount that are subject_to the provisions of section of the taxpayer_relief_act_of_1997 pub l question 9b credit card obligations are not currently accounted for as required by sec_1272 of the internal_revenue_code the taxpayer’s present method of account ing for credit card obligations is to take into account the differences between issue_price and stated principal_amount upon origination in certain cases cash advance fees are taken into account as original_issue_discount in accordance with revproc_98_60 app sec_12 a cob also stated additional requirements pursuant to section dollar_figure of revproc_98_60 the taxpayer makes the following representations the pool of debt instruments consists of all credit card receivables held by the taxpayer the proposed method is to account for interest and oid as required by sec_1272 the prepayment assumption on the pool is the actual rate at which payments occur on the whole pool in the succeeding months the amount of grace period interest included is determined using the same assumption used for book purposes cash advance fees continue to be accounted for as original_issue_discount the form_3115 did not mention late fees on petitioners’ consolidated return filed with the form_3115 they treated cob’s income from overlimit fees cash advance fees and interchange as increasing oid on its pool of credit card loans under sec_1272 on their returns for and petitioners did not treat cob’s late-fee income as increasing oid but instead continued to recognize late-fee income at the time it was charged to the cardholder as discussed previously the relevant item in this context is late-fee income neither revproc_98_60 supra nor cob’s form_3115 nor petitioners’ or return gave any indication that late-fee income would be treated as oid the language used in cob’s application to change its method_of_accounting was ambiguous and vague the ambiguities in cob’s description of the item to be changed were clarified by the treatment of the respective fees on petitioners’ consolidated_returns the court therefore finds that cob did not receive consent to change its treatment of late-fee income for or in fact by failing to mention late fees or to account for late fees as oid on the returns for those years cob did not seek consent for the changedollar_figure even though petitioners began to treat late-fee income as increasing oid with their return they made no effort to change their treatment of late-fee income for and until they filed a motion to amend their petition in may dollar_figure 12petitioners contend that if respondent did not consent to cob’s request to change its method_of_accounting for late- fee income then that refusal constituted an abuse_of_discretion because cob did not make clear to respondent that it was requesting permission to change its method_of_accounting for late-fee income petitioners’ contention is unpersuasive 13even if cob had been given consent to change its accounting_method for late-fee income with its return the court doubts that cob would be entitled to correct its error in implementation by failing to implement the change and continuing to treat late-fee income under the current-inclusion method for and cob did not adopt the oid method for late-fee income the error petitioners would be attempting to correct would be a total failure to implement the accounting_method not a mere correction of an adopted method it is doubtful that such a correction would be permissible under sec_446 see 77_tc_349 although sec_446 is inapplicable where certain intangible drilling costs are treated improperly sec_446 may be applicable where all intangible drilling costs are treated improperly a correction of that nature would likely be continued vi whether recharacterization of late-fee income as oid is a prohibited change in petitioners’ method_of_accounting petitioners argue that if cob did not receive consent it is still entitled to change its treatment of late-fee income because it is not changing its treatment of a material_item and is therefore not changing its method of accountingdollar_figure see sec_1_446-1 income_tax regs we have determined that the relevant item is late-fee income now we must determine whether a change in the treatment of late-fee income would be material as that term is used in sec_1_446-1 income_tax regs if the recharacterization of late-fee income is material petitioners will be foreclosed from making the change by sec_446 and the regulations promulgated thereunder without regard to whether the new method would be proper see s pac transp co v commissioner t c pincite wright contracting co v commissioner t c pincite a the regulations before a taxpayer changes its method_of_accounting it must secure the consent of the commissioner sec_446 sec_1 e i income_tax regs the code does not define the phrase continued a prohibited change in method_of_accounting under sec_1 e income_tax regs 14petitioners’ motion applies only to cob but their argument on this subissue is equally applicable to fsb respondent’s motion applies to both cob and fsb method_of_accounting the court has held that the phrase includes the consistent treatment of any recurring material_item whether that treatment be correct or incorrect see 120_tc_174 affd in part and vacated in part sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir 53_tc_439 affd 443_f2d_965 6th cir the regulations promulgated under sec_446 state the term ‘method of accounting’ includes not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 income_tax regs sec_1_446-1 income_tax regs provides the following discussion of changes of accounting_method a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction to determine whether late-fee income is an item which involves the proper time for the inclusion of the item in income and hence is material under the regulation we must determine whether a change in the treatment of late-fee income will change the taxpayer’s lifetime income or will merely postpone or accelerate the reporting of income see 93_tc_500 when an accounting practice merely postpones the reporting of income rather than permanently avoiding the reporting of income over the taxpayer’s lifetime it involves the proper time for reporting income petitioners seek to change cob’s and fsb’s treatment of late-fee income from the current-inclusion method to a method where late-fee income creates or increases oid on the pool of credit card loans to which it relates treatment as oid would reduce petitioners’ and late-fee income considerablydollar_figure the reductions would result in corresponding increases in later years petitioners would include all of the late-fee income under either method the only difference being whether the income is recognized entirely in the year the fee is charged to the cardholder or whether the recognition of income is spread to subsequent years the difference is a matter of timing therefore the proposed method constitutes a change in a material_item in petitioners’ overall plan of accounting and is a change in method_of_accounting the regulations detail certain situations that are not considered changes in method_of_accounting sec_1 e ii b income_tax regs provides 15petitioners claim the reduction would be dollar_figure and dollar_figure in and respectively a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit also a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example corrections of items that are deducted as interest or salary but which are in fact payments of dividends and of items that are deducted as business_expenses but which are in fact personal expenses are not changes in method_of_accounting a change in the method_of_accounting also does not include a change in treatment resulting from a change in underlying facts on the other hand for example a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets which had been consistently treated as an expense in the year of purchase involves the question of the proper timing of an item and is to be treated as a change in method_of_accounting the term mathematical error includes errors in arithmetic ie ‘an error in addition subtraction multiplication or division’ huffman v commissioner t c pincite quoting sec_6213 see also 131_fsupp_626 n d cal whatever error petitioners made in treating late-fee income under the current-inclusion method in and it was not a mathematical errordollar_figure 16petitioners argue that they made a mistake of law by failing to treat late-fee income under sec_1272 and that a mistake of law which affects the computation of a deduction under an established method_of_accounting is ‘tantamount to a mathematical error ’ standard oil co indiana v commissioner t c pincite quoting 43_tc_149 cob did not establish the oid method_of_accounting for late-fee income continued the term posting error means an error in ‘the act of transferring an original entry to a ledger ’ wayne bolt nut co v commissioner supra pincite quoting black’s law dictionary 5th ed in support of their position that sec_1_446-1 income_tax regs should be broadly construed petitioners cite n states power co v united_states 151_f3d_876 8th cir in that case the court held that the taxpayer’s failure to account for losses on nuclear fuel contracts in the same way it accounted for coal and oil losses was nothing more than a type of posting error id pincite the taxpayer an energy company was required by the federal energy regulatory commission ferc to use a prescribed method_of_accounting for book purposes id the taxpayer’s tax department was unaware that nuclear fuel losses were accounted for as a portion of work order capital accounts under the method prescribed by ferc id had the taxpayer’s tax department known of the error it would have been corrected and nuclear fuel losses would have been treated in the same way as losses from other types of fuel id continued therefore there were no mistakes made under that method furthermore the court in standard oil did not hold that the taxpayer’s mistake was tantamount to a mathematical error the court did so in north carolina granite corp a case which analyzed the regulations prior to the revisions which gave consistency and timing considerations an important role see 126_tc_322 affd 518_f3d_357 6th cir petitioners’ error was not made in transferring late-fee income from their financial_accounting books to their tax books petitioners were fully aware of the nature of late-fee income and how it was accounted for under financial_accounting principles petitioners may not have been aware that late-fee income could be treated as increasing oid under the new statutory provision but that is not akin to a posting error because petitioners made neither a mathematical nor a posting error and because a change in the treatment of late-fee income is a change in the treatment of a material_item this issue appears to be resolved in respondent’s favor however our discussion cannot end here b the caselaw this court has previously noted that there appears to be an incongruity between sec_1_446-1 income_tax regs and the proposition evidenced by a body of caselaw including cases of this court that a taxpayer does not change its method_of_accounting when it does no more than conform to a prior accounting election or some specific requirement of law huffman v commissioner supra pincite petitioners use that body of caselaw to argue that a change in the treatment of late-fee income is not a prohibited change in method_of_accounting petitioners cite numerous cases that were decided before the revisions to sec_1_446-1 income_tax regs e g 218_f2d_697 10th cir revg 21_tc_610 44_tc_159 73_fsupp_765 w d okla these cases do not address the consistency and timing considerations emphasized in sec_1_446-1 income_tax regs therefore their weight is uncertain see huffman v commissioner supra pincite the cases decided after on which petitioners rely are 77_tc_349 and 535_f2d_14 dollar_figure petitioners equate the requirement of sec_1272 with the elections made in those two cases so that deviation from the chosen method and subsequent adherence to that method do not amount to changes in accounting_method petitioners’ argument fails for a number of reasons first unlike the taxpayers in those cases neither cob nor fsb adopted the oid method with respect to late-fee income therefore there was no deviation from or subsequent adherence to the oid method second these cases raise the issue of what item is being corrected in standard oil and gimbel bros the correction was 17the court notes that 535_f2d_14 was decided by the court of claims and is therefore not binding on this court further the case analyzes and applies prior regulations in effect before the case is included because it was decided after issuance of the regulations in effect in the instant case made to a component of the material_item not to the item itself in standard oil the relevant item was intangible drilling costs idc the taxpayer in error failed to deduct certain components of idc and this court held that the retroactive correction of that error was permissible id the court stated the taxpayer’s position constitutes an attempt to remedy its failure to report similar items consistently under a fixed method_of_accounting id pincite in gimbel bros the taxpayer was a department store which validly elected the installment_method of accounting to report its installment_sales income the taxpayer applied the election to all installment_sales except revolving or rotating charge accounts id the taxpayer subsequently attempted to change its treatment of revolving_charge_accounts id the court held that revolving_charge_accounts were a component of installment_sales and that therefore the taxpayer was correcting its error rather than changing an accounting_method id petitioners analogize the components of idc and the components of installment_sales income with the components of oid late fees cash advance fees overlimit fees and grace period interest dollar_figure petitioners’ analogy falls short of the mark as discussed above late-fee income not interest including oid is 18petitioners would also include interchange income as a component of oid whether interchange income is properly treated under sec_1272 is still an issue before the court the relevant item late fees are earned for a purpose independent of the other components of cob’s and fsb’s oid the same cannot be said about the other costs the taxpayer in standard oil failed to deduct those costs were expenses_incurred during the first_phase of the construction of offshore drilling platforms id pincite costs for the other three phases of construction and installation of the platforms were deducted as idc id the four phases of construction and installation were interdependent in a way that late-fee income and the other types of credit card receivables are not the same can be said about the installment_sales income the taxpayer in gimbel bros failed to treat consistently with the rest of its installment_sales income all of the installment_sales income was earned in the same way from the sale_of_goods on an installment_plan finally more recent cases of this court hold that a taxpayer does change its method_of_accounting when it changes its treatment of an item in order to adhere to a method adopted pursuant to a prior accounting election these cases cast doubt on standard oil co indiana v commissioner supra and gimbel bros inc v commissioner supra see huffman v commissioner t c pincite we question whether there is vitality to the notion that a taxpayer conforming to a required but theretofore ignored method_of_accounting does not change its method_of_accounting by so conforming in sunoco inc subs v commissioner tcmemo_2004_29 this court held that a retroactive attempt to change treatment of certain mining expenses would be a change in method_of_accounting and not a correction_of_an_error where the taxpayer had knowingly and consistently albeit improperly capitalized and amortized expenses that should have been included in the taxpayer’s cost_of_goods_sold in 88_tc_1069 a transferee_liability case the transferee argued that the transferor’s alteration of a lifo inventory_valuation procedure constituted the correction of an accounting error and not a change in method_of_accounting the court held that although the alteration in question may have constituted the correction_of_an_error it also constituted a change in method_of_accounting pursuant to sec_472 id pincite the court added where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable id vii conclusion neither cob nor fsb received consent to change its method_of_accounting for late-fee income under sec_446 in they continued to treat late-fee income under the current- inclusion method and did not deviate from that treatment until the submission of their return a retroactive change in the treatment of and late-fee income is a change in the treatment of a material_item and is therefore a prohibited change in method_of_accounting the error petitioners attempt to correct is neither a posting error nor a mathematical error and petitioners are not entitled to correct that error with retroactive effect for and because to do so would be a prohibited change in method_of_accounting accordingly the court holds that petitioners’ requested recharacterization of late-fee income is an impermissible change in method_of_accounting under sec_446 to reflect the foregoing an order will be issued denying petitioners’ motion for partial summary_judgment on the late fees issue and granting respondent’s motion for partial summary_judgment
